NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

HOFFMANN-LA ROCHE INC.,
Plaintiff-Appellant,

V.

TEVA PHARMACEUTICALS USA, INC. AND TEVA
PHARMACEUTICAL INDUSTRIES LTD.,
Defendants-Appellees.

2012-1131

Appeal from the United States District Court for the
District of NeW Jersey in case no. 09-CV-5283, Judge
Esther Salas.

ON MOTION

ORDER

Hoffmann-LaRoche Inc. moves unopposed for a lim-
ited remand for the purpose of permitting the district
court to enter an order granting a motion under Fed. R.
Civ. P. 60(b) to amend the dismissal order to state that
the appeal is dismissed "Without prejudice." The district
court issued an indicative order stating that it will amend
the order as described if this court remands the appeal.

HOFFMANN-LA ROCHE V. TEVA PHARMA 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted and the remand is allowed for
the limited purpose of allowing the district court to enter
a ruling. This court otherwise retains jurisdiction over
the appeal. The parties should promptly notify this court
after the district court's ruling.

 

FoR THE CoURT
 2 4 2012 /s/ J an Horbal
Date J an Horbaly
Clerk

cc: Brian D. Coggio, Esq.
Jeffer Ali, Esq.

525 us. son

msFensn/.\Lccacun
SEP 2 4 2012

JAN HORBA|.Y
CLERK